Title: To Benjamin Franklin from Catharine Greene, [25 June 1782]
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend[June 25, 1782]
I wrote you a few days Since of your good Sisters Tolerable health and Poor Jennies Death Particuliars of our family &c but Mr Greenes writeing I must add a kind how do you do when did you here from Benny and is temple well and when do you Come to New england, and ask when this Shocking War will be at an end the Sceenes of Misery it has occationd is beyond Discription our State has felt it Severely having So long a Sea Coast to guard but Ile not trouble you with the Disagreeables our hopes is now that the times is Just at hand when we Shall Drive them Root and Branch from our land. Our Children are Tollerable well I told you in my other letter Particulier of them that Ray was a Pretty Promising Lad at New haven Colledge Samey at lattin School 7 miles from home and that I wisht for A Peice of Beneys Drawing excuse the interlineing &c for I write hurried but beleive me your Very affectionate friend.
C Greene

I wonder if you get half the letters I write for you dont forbid me and I write again.

